Exhibit 10.9

          The following persons have a percentage benefit multiplier under the
Supplemental Executive Retirement Plan (the "Plan") of 2.4% or 2.0%, as
indicated below, in lieu of the 1.6% of final average monthly remuneration
benefit multiplier described in the Plan:

 

         2.4%

         2.0%

           

Steven M. Duffy

Owen S. Baxter

   

V. Dean Estes

William J.B. Brown

   

Stephen L. Gulis, Jr.

Arthur G. Croci

   

Blake W. Krueger

Richard C. DeBlasio

   

Timothy J. O'Donovan

Gary Fountain

   

Robert J. Sedrowski

Ted Gedra

     

Blaine C. Jungers

     

Jacques Lavertue

     

Thomas P. Mundt

     

Nicholas P. Ottenwess

     

A. T. Payne

     

Dan L. West

     

Spencer E. Zimmerman

 